Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.1 Page 1 of 12

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

 

 

UNITED STATES DISTRICT COURT
for the SEP 12 2019

Southern District of California

 

 

 

 

RY
CLERK US DISTRICI 1 COU ANIA
SOUTHERN DISTRICT OF CALE ry

BY

19MJ3902

APPLICATION FOR A SEARCH WARRANT

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

 

Case No.

Apple iPhone 6 cell phone
IMEI 352021078959962

Ne ee Ne ee Sage gre!

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location): SEE ATTACHMENT A
(INCORPORATED HEREIN)

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

SEE ATTACHMENT B
(INCORPORATED HEREIN)

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
M evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC §§ 952 and 960 Importation of a Controlled Substance

The application is based on these facts:

SEE AFFIDAVIT OF HS! SPECIAL AGENT DAVID MARSHALL

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Dit 4048

Applicani’s signature

 

David Marshall, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: & (; vii { - ( .

NJ 7 Judge’s signature |
City and state: San Diego, CA - Cinta Lopez, U.S. Magistrate Judge :

Printed name and title

 

 

 

 
Oo SSN DH HH SP W LB e&

Me bo BF BRO WD BRD BRD ORD Rm a a pe
oo “Ss HN tH SP WH LY YY CF UO fF HN DH A FP WH WHY FS CO

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.2 Page 2 of 12

Attachment A
Item to be Searched

The item to be searched is as follows:

Apple iPhone 6 cell phone
IMEI 352021078959962
(“Target Device”)

The Target Device is currently in the possession of the Department of Homeland

Security and is presently stored at 880 Front Street, San Diego, CA, 92101.

Affidavit in Support of Search Warrant

 

 
eo *©® 4 DO WH BB WH PO

NS SM BO BO BRD BRD ORD ORD OR OOO re i a
So ~s HA wm BP WH we YK OF OO DB ~s DH mA BP WH HB KF C

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.3 Page 3 of 12

Attachment B
Items to be Seized

Authorization to search the cellular/mobile telephone described in Attachment A (the
“Target Device”) includes the search of disks, memory cards, deleted data, remnant data,
and temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, from
December 9, 2018 up to and including January 9, 2019:

a, tending to indicate efforts to import methamphetamine and other
federally controlled substance from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or
services—such as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine and other federally controlled substance from Mexico into
the United States;

c. tending to identify co-conspirators, criminal associates, or others
involved in importation of methamphetamine and other federally controlled substance from
Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine and other federally controlled substance from Mexico into
the United States;

e. tending to identify the movement of proceeds associated with the
trafficking of methamphetamine and other federally controlled substance that was imported

from Mexico into the United States;

 

a
Oo Oo Ss DH HH BP WH LF

Me MM NB Mw BR NR ORD OND ORDO ee ea a i a
ao sn HN UO SP YH YN KS CS CO CO HS HO HH BP WY YB Ye GS

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.4 Page 4 of 12

f. tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

g. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in the
activities described above, which are evidence of violations of Title 21, United States Code,

Sections 952 and 960.

Affidavit in Support of Search Warrant

 

 

 

 

 
Co fO SY DH we BP WH PO eS

bw BOO BRD OBR OR ae ee a a

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.5 Page 5 of 12

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Special Agent David Marshall, with the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI), having been duly sworn, do hereby state the following is true to my
knowledge and belief:

INTRODUCTION

1. I make this affidavit in support of an application for a warrant to search the
following electronic device, as further described in Attachment A (the “Target Device”),
and seize evidence of violations of federal law, namely

21 U.S.C. §§ 952 and 960, as further described in Attachment B:

Apple iPhone 6 cell phone

IMEI 352021078959962

(“Target Device”)
This search supports an investigation and prosecution of Engelber MARTINEZ~-Avila, who
is presently charged with committing violations of 21 U.S.C. §§ 952 and 960. A factual
explanation supporting probable cause follows.

2. The Target Device was seized from MARTINEZ on J anuary 9, 2019, at the
time of his arrest at the Otay Mesa, California, Port of Entry, as he attempted to smuggle
methamphetamine, heroin, and fentanyl into the United States. The Target Device is
currently in the possession of DHS and is stored at 880 Front Street, San Diego, California,
92101.

3. Based on the information below, there is probable cause to believe a search of
the Target Device will produce evidence of the aforementioned crimes, as more
particularly described in Attachment B.

4, The information contained in this affidavit is based upon my experience,
training, and consultation with other federal law enforcement agents. The evidence and
information contained herein was developed from my review of documents and evidence

related to this case.

 

 

 
Oo OA Ss DH OH S&F WD NH +

NM hw Mw NY KN NNO Re Re Se RPE RE REE
ye SRRRE OBE SB CawarRK AAR HH S

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.6 Page 6 of 12

TRAINING AND EXPERIENCE

5. I am a Special Agent with the United States Department of Homeland
Security, Immigration and Customs Enforcement, Homeland Security Investigations
(“HSI”). Iam currently assigned to the Computer Forensics Group. I have held my current
position with HSI since January 2007. Previously, I was assigned to various HSI (and U.S.
Customs) San Ysidro Narcotics Groups.

6. Prior to becoming an HSI Special Agent, I was employed as a private sector
software engineer from 1992 to July 2002.

7. Iam a federal law enforcement officer within the meaning of Rule 41(a)(2)(C)
of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
applications for search and seizure warrants and to serve arrest warrants. I am authorized
to investigate violations of laws of the United States and to execute warrants issued under
the authority of the United States.

8. My training and experience in narcotics enforcement has included narcotics
interdiction, the identification of different types of narcotics, including methamphetamine,
and the investigation of persons in possession of narcotics for purposes of sales and
transportation. In addition, I speak with other narcotics investigators regarding the manner
in which sellers of narcotics store, transport and sell narcotics. J also regularly extract and
analyze mobile devices and other digital evidence associated with narcotic investigations.

9, In the course of my duties, I have been a case agent directing drug-related
investigations. ] have participated in many aspects of criminal investigations, including
reviewing evidence, conducting physical and electronic surveillance, and executing search
and arrest warrants. I have interviewed defendants and witnesses while conducting various
investigations. I have gained a working knowledge and insight into the normal operational
habits of narcotics traffickers, with particular emphasis on those who attempt to import
narcotics into the United States from Mexico at the San Diego international ports of entry.

10. Based upon my training and experience as an HSI Special Agent, and my

consultations with law enforcement officers experienced in narcotics trafficking

2
Affidavit in Support of Search Warrant

 

 

 

 

 
Oo 1H ~s DH A -& WY PO

NM Bb WN BP BO WR ROR Rm OR EE
PN BRR BSF SF Cer BQaatranas

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.7 Page 7 of 12

investigations, and ail the facts and opinions set forth in this affidavit, I further submit the
following:

a. Drug smugglers use cellular telephones because the devices are mobile

and provide instant access to telephone calls, texts, internet, application-based
communications platforms (e.g., WhatsApp), and voice messages;

b, Drug smugglers use cellular telephones because they are able to
actively monitor the progress of the illegal cargo while the conveyance is in transit;

Cc. Drug smugglers and their accomplices use cellular telephones because
the phones help them arrange for the delivery of cargo at predetermined locations and
monitor / plan for arrival times;

d. Drug smugglers use cellular telephones to direct couriers to
synchronize drop off and pick up times of the illegal cargo;

e. Drug smugglers use cellular telephones to notify or warn accomplices
about law-enforcement activity, such as the presence and posture of marked and perceived
unmarked patrol vehicles, or the operational status of border checkpoints and border
crossings; and

f. The use of cellular telephones by smugglers tends to generate evidence
stored on the cellular telephones, including but not limited to emails, text messages,
application-based communications, photographs, audio files, call logs, address book
entries, [P addresses, social network data, and location data.

11. Subscriber Identity Module (“SIM”) Cards are smart cards that store data for
cellular telephone subscribers. Such data can include a phone number, network
authorization data, personal security keys, contact lists and stored text messages. Evidence
generated by a smuggler’s use of a cellular telephone would likely be stored on any SIM
Card that has been utilized in connection with that telephone.

12. The following is based on my own investigation, oral and written reports by
other law enforcement officers, interviews, subpoenaed and public records, database

checks, and other investigations. Because this affidavit is made for the limited purpose of

3
Affidavit in Support of Search Warrant

 

 

 
Oo fo HSN DH A DP WD Ye

mM we NY NY NY NY KY RR RR rR RP EO SEO RE
ye SOR ARP ER FF SF CHO IKABDAABRHH AS

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.8 Page 8 of 12

obtaining a search warrant for the Target Device, it does not contain all the information
known by me or other federal agents regarding this investigation, but only contains those
facts believed to be necessary to establish probable cause. Conversations and discussions
below are set forth in substance unless noted. Dates and times are approximate

FACTS IN SUPPORT OF PROBABLE CAUSE

13. On January 9, 2019, at approximately 0851 hours, Engelber MARTINEZ-
Avila (MARTINEZ) applied for admission into the United States at the Otay Mesa,
California, Port of Entry, as the driver and sole occupant of a 2008 Toyota Sienna, bearing
Mexico license plates (the Vehicle). The Otay Mesa Port of Entry is located within the
Southern District of California.

14. Customs and Border Protection Officer (CBPO) S. Andaluz conducted the
preprimary inspection of MARTINEZ with the assistance of a Human/Narcotics Detector
Dog (HNDD). The HNDD alerted to the gas tank area of the Toyota Sienna that was driven
by MARTINEZ. CBPO A. Spinoccia continued the preprimary inspection of
MARTINEZ’ vehicle, tapped the gas tank, and noted the gas tank was very solid. When
asked by CBPO Spinoccia, MARTINEZ stated he was going to the Home Depot on Palm
Avenue in San Diego and gave two negative declarations. CBPO Spinoccia referred the
vehicle for a Z-portal inspection.

15. CBPOF. Ramos conducted a Z-portal scan of the Toyota Sienna and observed
anomalies within the doors, quarter panels, and rear bumper area of the vehicle. CBPO
Ramos referred the vehicle for a secondary inspection.

16. CBPO R. Lopez conducted the secondary inspection of the Toyota Sienna.
During the secondary inspection, CBPO Lopez noticed the gas tank tapped solid and
observed the fuel gauge was marked full. Nine gallons of fuel were removed from the gas
tank. CBPO Lopez extracted a total of 91 packages from within the vehicle. Packages were
found in the vehicle’s rear bumper, driver side rear quarter panel, passenger side rear
quarter panel, passenger side sliding door, driver front door, passenger front door, driver

rear seat, passenger side rear seat, and gas tank.

4
Affidavit in Support of Search Warrant

 

 

 
Oo Oo SD FH FH WY NY

mM we NK wR KR KR KR HS KF HF SE Pe Se Oe eS
Ss ORK RP BKB HPS EE wW® dV AARaonH ee Ss

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.9 Page 9 of 12

17. Packages were randomly selected and the contents field-tested positive for the
properties of fentanyl, heroin, methamphetamine, and acetaminophen. In total, the
packages contained approximately 2.5 kilograms of fentanyl, 2.52 kilograms of heroin,
54.66 kilograms of methamphetamine, and 1.92 kilograms of acetaminophen. After field-
testing these packages, Officer Lopez placed MARTINEZ under arrest.

18. After being placed under arrest, MARTINEZ received his Miranda rights at
approximately 1137 hours and requested an attorney. MARTINEZ’ cellular phone, the
Target Device, was detained during the process of searching the Vehicle and placing
MARTINEZ under arrest. I responded to the Port of Entry and seized the Vehicle, drugs,
and the Target Device.

19, Based upon my experience investigating drug smuggling, my training, and my
consultation with other investigators who have experience investigating drug smuggling in
near the border, I understand drug smugglers will seek to smuggle drugs from Mexico to
the United States by hiding the drugs in hidden compartments of cars, and in non-factory
compartments (Ze., compartments the manufacturer did not design for ordinary use).
Smugglers will then drive north from Mexico and seek to pass through Ports of Entry
(POEs) with the drugs undetected. (I am also aware such individuals will sometimes try to
generate a history of crossings to show that driving through a POE is ordinary behavior for
them.) When they arrive in the United States, smugglers will take the drugs to a discreet
location to transfer them to other people involved in the distribution chain, who can then
send the drugs to other locations for downstream distribution.

20. Given the facts surrounding the arrest of MARTINEZ, and based upon my
experience and training, as well as consultation with other law enforcement officers
experienced in drug smuggling investigations, I submit there is probable cause to believe
information relevant to the smuggling activities of MARTINEZ will be found in the Target
Device. Such evidence, which could be in the form of communications, records, data
(including but not limited to emails, text messages, other social messaging applications),

photographs, audio files, videos, or location data:

5
Affidavit in Support of Search Warrant

 

 

 
Oo ee a DH NH Fe WD Ne

BR BO BO BRD ORD OO RR i HS i eS Rell

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.10 Page 10 of 12

a. tending to indicate efforts to import methamphetamine and other
federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or
services—such as email addresses, [P addresses, and.phone numbers—used to facilitate
the importation of methamphetamine and other federally controlled substances from
Mexico into the United States;

c. tending to identify co-conspirators, criminal associates, or others
involved in importation of methamphetamine and other federally controlled substance from
Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine and other federally controlled substance from Mexico
into the United States;

e. tending to identify the movement of proceeds associated with the
trafficking of methamphetamine and other federally controlled substance that was imported
from Mexico into the United States;

f. tending to identify the user of, or persons with control over or access
to, the Target Device; and/or

g. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in the
activities described above.

21. I believe the appropriate date range for the search of the Target Device is
from December 9, 2018 up to and including January 9, 2019 (the day of the events
described in this affidavit).

CELL PHONE METHODOLOGY

22. It is not possible to determine, merely by knowing a cellular telephone’s or
tablet’s make, model and serial number, the nature and types of services to which the
devices are subscribed and the nature of the data stored on the devices. Cellular devices

today can be simple cellular telephones and text message devices, can include cameras, can

6
Affidavit in Support of Search Warrant

 

 
oOo fH sa DH OO BP WwW NY

foro ee oS | oo © oh > ho hs

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.11 Page 11 of 12

serve as personal digital assistants and have functions such as calendars and full address
books and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now allow
for their subscribers to access their devices—both phones and tablets—over the internet and
remotely destroy all of the data contained on the devices. For that reason, the devices may
only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular telephones and
tablets do not have hard drives or hard-drive equivalents and store information in volatile
memory within the devices or in memory cards inserted into the devices. Current technology
provides some solutions for acquiring some of the data stored in some cellular telephone
models, and some tablets, using forensic hardware and software. Even if some of the stored
information on the devices may be acquired forensically, not all of the data subject to seizure
may be so acquired. For devices that are not subject to forensic data acquisition or that have
potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

23. Following the issuance of this warrant, I will collect the Target Device and
subject it to analysis. All forensic analysis of the data contained within the Target Device
will employ search protocols directed exclusively to the identification and extraction of data
within the scope of this warrant.

24. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to these warrants may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within ninety (90) days,
absent further application to this court.
if
if
Hf

Affidavit in Support of Search Warrant

 

 

 
Oo OH ~sS HD HH FB WH WP

MO bp NM Be BO NR RO i eet
hPHRRRPE SHS Sa rianakrtuones

 

 

Case 3:19-mj-03902-LL Document1 Filed 09/12/19 PagelD.12 Page 12 of 12

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

25. J forensically extracted and reviewed the contents of MARTINEZ’ phone
under HSI] Electronic Border Search authority in January 2019. Information obtained from
that review was not used in this probable cause statement.

CONCLUSION

26. Based on all of the facts and circumstances described above, I believe probable
cause exists to conclude that MARTINEZ used the Target Device to facilitate the offense
of drug smuggling. The Target Device was likely used to facilitate the offense by
transmitting and storing data, which constitutes evidence of violations of Title 21, United
States Code, Sections 952 and 960.

27. Because the Target Device was promptly detained and later seized following
the arrest of MARTINEZ at the Otay Mesa POE, there is probable cause to believe that
evidence of the smuggling offense committed by MARTINEZ continues to exist on the
Target Device. As stated above, I believe the date range for this search is from December
9, 2018, up to and including January 9, 2019.

28. WHEREFORE, I request the court issue a warrant authorizing HSI Special
Agents and/or other federal and state law enforcement officers specially trained in digital
evidence recovery, to search the Target Device, as described in Attachment A, and seize

the items listed in Attachment B, using the methodology described above.

I swear the foregoing is true and “Cp tf Me of my VACE.~”

DAVID MARSHALL
Homeland Security Investigations Special Agent
Department of Homeland Security

Subscribed and sworn to before me on

 

 

 

Affidavit in Support of Search Warrant

 

 
